PER CURIAM.
Donna M. Briggs appeals the district court’s orders dismissing a number of her claims and granting summary judgment in favor of the Defendants in this civil action. Briggs also appeals the district court’s order dismissing the remaining claims and Defendants pursuant to Fed.R.Civ.P. 41(b). We have reviewed the district court’s opinions and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Briggs v. City of Norfolk, Nos. CA-98-288-2; CA-99-83-2 (E.D.Va. Sept. 10, 1999; June 20, 2000; July 26, 2000). Briggs’ motion to consolidate these appeals is granted and her motion to stay is denied. The motion to redesignate the district court’s records is denied. Briggs’ motion attempting to facilitate further discovery in the district court is denied as is her request for a protective order. The motion to remand is denied. We decline to issue a declaratory ruling in this case with respect to allegedly exculpatory evidence. The motion to unseal portions of the record is denied. Briggs’ motions for copies and certification are denied. Briggs may review the public documents maintained by this court in conjunction with these appeals in accordance with the Local Rules of this court. The motion to “prevent spoliation of evidence” combined with a request for production of documents is denied. Briggs’ motions to amend her informal brief and supplement the record on appeal are granted and she is relieved from the- burden of producing additional copies of the appendix. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.